Title: John Armstrong to Thomas Jefferson, 1 March 1819
From: Armstrong, John
To: Jefferson, Thomas


          
            Dear Sir,
            Red-Hook 1 March 1819.
          
          When I last had the pleasure of hearing from you, you had determined to decline the executorship of Gen: Kosciusko’s will and I have since learned, thro’ Mr Wirt, that in persuance of his advice, a gentleman of your neiborhood, Mr John Hartwell Cocke of Fluvianna County, had qualified, under the laws of Virginia, as administrator. May I beg the favor of you to apprize Mr Cocke of the legacy given to my son by the General & to express to him the obligation he would put me under by indicating, as early as possible, the measures necessary to be taken by the Young man in obtaining it.
          
            Accept, Dear Sir, the renewed assurance of my most respectful consideration.
            John Armstrong.
          
        